DETAILED ACTION
This Office Action is in response to RCE amendment filed on June 06, 2022. 
In the instant RCE amendment, claims 1 and 11 are independent claims; claim 21-22 are previously presented; claims 1, 9, 11, and 13-15 is currently amended; claims 2-8 are original; claim 12 and 17-20 are cancelled; claims 10 and 16 are withdrawn.
Claims 1-9, 11, 13-15, and 21-22 have been examined and are pending. This Action is made NON-FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 06, 2022 has been entered. 

Response to Amendment
The amendment filed June 06, 2022 has been entered. Claims 1 and 11 are independent claims; claim 21-22 are previously presented; claims 1, 9, 11, and 13-15 is currently amended; claims 2-8 are original; claim 12 and 17-20 are cancelled; claims 10 and 16 are withdrawn. Applicant’s amendments and argument to claims and applicant’s Affidavits are NOT persuasive to overcome claim rejections stated in the most recent office action mailed 01/06/2022.

Response to Argument
On page 12 or remarks of 06/06/2022, applicant states that equation (12) in Behroozi is not used in the determination of the contact angle. Examiner disagrees.             
                V
                =
                
                    
                        ∫
                        
                            0
                        
                        
                            h
                        
                    
                    
                        π
                    
                
                
                    
                        x
                    
                    
                        2
                    
                
                d
                z
            
         (equation 12), which corresponds to fig.2. Since fig.2 describes parameters of liquid drop, hence V shown in equation corresponds to Vc; see page 1121-1123 and also computational procedures session: profile of a drop in dimensional coordinates is computed from dimensionless coordinates by i.e. specify parameter R and then integrate equations (9) and (10) over range specified by parameter             
                
                    
                        θ
                    
                    
                        c
                    
                
            
         ; values of the drop’s parameters are determined by adjusting them until the computed profile matches the measured one; when the drop wets the supporting surface, three most useful experimentally measurable quantities are the height h, basal radius rb, and volume V of the drop. From these experimentally measurable quantities are the height h, basal radius rb, and volume V of the drop, we can obtain the contact angle; In short: the contact angle             
                
                    
                        θ
                    
                    
                        c
                    
                
                 
            
        is determined when integration of equations (9) and (10) are terminated/stopped when computed profile matches the measured one i.e. height h, basal radius rb, and volume V of the drop; equation (12) is used to compute Volume of liquid sessile drop; then this computed volume of liquid sessile drop will be used so that values of the drop’s parameters are determined by adjusting them until the computed profile matches the measured one; hence, equation (12) is used in determination of the contact angle; thus, the contact angle is iteratively determined from the determined volume and the determined height of the sessile drop, the iterative determination based upon two parametric differential equations given by: equation (9) and (10) and drop volume given by: 2Serial No.: 16/355,299 Docket No.: 220111-1240  equation (12);             
                σ
            
         is a surface tension of the sessile drop,             
                
                    
                        r
                    
                    
                        0
                    
                
            
         is a crown radius of the sessile drop, g is acceleration of gravity, and             
                ρ
            
         is the fluid density, where the iterative determination ends if a computed drop volume Vc equals the volume of the sessile drop, or is within a defined limit of the volume of the sessile drop, when y matches the height h of the sessile drop.

	Furthermore, applicant did not address Examiner’s position on: choice of coordinates simplifies the equations considerably (fig.2 of Behroozi) as stated on page 6 of the most recent office action mailed 01/06/2022.

Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection. See new ground(s) of rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 11, 15, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dillingham – US 20170228882 (hereinafter “Di”) and in further view of Behroozi (Non Patent Literature: The profile of dew drop). 

As to claim 1, Di teaches a system for determining a contact angle of a sessile drop 110a-110e on a test surface 104 (fig.2; [0017]: liquid drop is allowed to stabilize on a surface; hence, the liquid drop is a sessile drop; [0032]: data generator 140 calculates a contact angle based upon two or more measured parameters i.e. volume, height of the liquid drop; [0030]: surface 104 corresponds to “test surface”; thus “a system for determining a contact angle of a sessile drop on a test surface”), comprising: a volume sensing device that provides volume data (through captured images 145a-145b of liquid drop 110a-110e) corresponding to the sessile drop on the test surface 104 ([0032]: data generator 140 analyzes images 145a-145b of liquid drop 110a-110e to measure i.e. volume of the liquid drop 110a-110e; video camera 144 corresponds to “a volume sensing device”; thus “a volume sensing device that provides volume data corresponding to the sessile drop on the test surface”); a height sensing device that provides height data (through captured images 145a-145b of liquid drop 110a-110e) corresponding to the sessile drop on the test surface 104 ([0032]: data generator 140 analyzes images 145a-145b of liquid drop 110a-110e to measure i.e. height of the liquid drop 110a-110e; video camera 144 also corresponds to “a height sensing device” or “an image capture device”; since claimed limitations do not positively recite “a height sensing device” and “a volume sensing device” cannot be the same device/structure; hence “video camera 144” corresponds to both “a height sensing device” and “a volume sensing device”; thus “a height sensing device that provides height data corresponding to the sessile drop on the test surface”); and a computing device 140 ([0032]: data generator 140 corresponds to “a computing device”) configured to: obtain the volume data (captured images 145a-145b of liquid drop 110a-110e correspond to “volume data”) from the volume sensing device 144 and the height data (captured images 145a-145b of liquid drop 110a-110e correspond to “height data”) from the height sensing device 144; determine a volume and a height of the sessile drop using the volume data and height data ([0032]: data generator 140 analyzes images 145a-145b of liquid drop 110a-110e to measure i.e. volume and/or height of the liquid drop 110a-110e;), the height being a distance between the test surface and an apex of the sessile drop (fig.1, [0007]: h is the maximum height of the drop above the surface; maximum height corresponds to apex of sessile liquid drop; thus “the height being a distance between the test surface and an apex of the sessile drop”); and determine a contact angle of the sessile drop based at least in part upon the determined volume and the determined height of the sessile drop ([0032]).
	Di does not explicitly teach the height sensing device separate from the volume sensing device; wherein the contact angle is iteratively determined using the volume and the height of the sessile drop, the iterative determination based upon two parametric differential equations given by:   
                
                    
                        
                            d
                            x
                        
                        
                            d
                            θ
                        
                    
                    =
                    
                        
                            σ
                            
                                
                                    cos
                                
                                ⁡
                                
                                    θ
                                
                            
                        
                        
                            
                                
                                    
                                        
                                            2
                                            σ
                                        
                                        
                                            
                                                
                                                    r
                                                
                                                
                                                    0
                                                
                                            
                                        
                                    
                                    +
                                     
                                    ρ
                                    g
                                    y
                                     
                                
                            
                            -
                            
                                
                                    σ
                                
                                
                                    x
                                     
                                
                            
                             
                            s
                            i
                            n
                            θ
                             
                        
                    
                     
                    a
                    n
                    d
                     
                    
                        
                            d
                            y
                        
                        
                            d
                            θ
                        
                    
                    =
                    
                        
                            σ
                            
                                
                                    sin
                                
                                ⁡
                                
                                    θ
                                
                            
                        
                        
                            
                                
                                    
                                        
                                            2
                                            σ
                                        
                                        
                                            
                                                
                                                    r
                                                
                                                
                                                    0
                                                
                                            
                                        
                                    
                                    +
                                     
                                    ρ
                                    g
                                    y
                                     
                                
                            
                            -
                            
                                
                                    σ
                                
                                
                                    x
                                     
                                
                            
                             
                            s
                            i
                            n
                            θ
                             
                        
                    
                     
                
             
and drop volume given by: 2Serial No.: 16/355,299 Docket No.: 220111-1240                         
                            
                                
                                    V
                                
                                
                                    c
                                
                            
                            =
                            
                                
                                    ∫
                                    
                                        0
                                    
                                    
                                        h
                                    
                                
                                
                                    π
                                
                            
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                            d
                            y
                        
                    ; where x and y are coordinates of the sessile drop,                         
                            σ
                        
                     is a surface tension of the sessile drop,                         
                            
                                
                                    r
                                
                                
                                    0
                                
                            
                        
                     is a crown radius of the sessile drop, g is acceleration of gravity, and                         
                            ρ
                        
                     is the fluid density, where the iterative determination ends if a computed drop volume Vc equals the volume of the sessile drop, or is within a defined limit of the volume of the sessile drop, when y matches the height h of the sessile drop.
	It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify Di to use video camera 144 of Di as art equivalent to “the height sensing device separate from the volume sensing device” to include the height sensing device separate from the volume sensing device, while still solve the same problem: to determine a volume and a height of the sessile drop using the volume data and height data ([0032]), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to determine a volume and a height of the sessile drop using the determined volume data and determined height data) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). 
Modified Di does not explicitly teach wherein the contact angle is iteratively determined from the determined volume and the determined height of the sessile drop, the iterative determination based upon two parametric differential equations given by:   
                
                    
                        
                            d
                            x
                        
                        
                            d
                            θ
                        
                    
                    =
                    
                        
                            σ
                            
                                
                                    cos
                                
                                ⁡
                                
                                    θ
                                
                            
                        
                        
                            
                                
                                    
                                        
                                            2
                                            σ
                                        
                                        
                                            
                                                
                                                    r
                                                
                                                
                                                    0
                                                
                                            
                                        
                                    
                                    +
                                     
                                    ρ
                                    g
                                    y
                                     
                                
                            
                            -
                            
                                
                                    σ
                                
                                
                                    x
                                     
                                
                            
                             
                            s
                            i
                            n
                            θ
                             
                        
                    
                     
                    a
                    n
                    d
                     
                    
                        
                            d
                            y
                        
                        
                            d
                            θ
                        
                    
                    =
                    
                        
                            σ
                            
                                
                                    sin
                                
                                ⁡
                                
                                    θ
                                
                            
                        
                        
                            
                                
                                    
                                        
                                            2
                                            σ
                                        
                                        
                                            
                                                
                                                    r
                                                
                                                
                                                    0
                                                
                                            
                                        
                                    
                                    +
                                     
                                    ρ
                                    g
                                    y
                                     
                                
                            
                            -
                            
                                
                                    σ
                                
                                
                                    x
                                     
                                
                            
                             
                            s
                            i
                            n
                            θ
                             
                        
                    
                     
                
             
and drop volume given by: 2Serial No.: 16/355,299 Docket No.: 220111-1240                         
                            
                                
                                    V
                                
                                
                                    c
                                
                            
                            =
                            
                                
                                    ∫
                                    
                                        0
                                    
                                    
                                        h
                                    
                                
                                
                                    π
                                
                            
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                            d
                            y
                        
                    ; where x and y are coordinates of the sessile drop,                         
                            σ
                        
                     is a surface tension of the sessile drop,                         
                            
                                
                                    r
                                
                                
                                    0
                                
                            
                        
                     is a crown radius of the sessile drop, g is acceleration of gravity, and                         
                            ρ
                        
                     is the fluid density, where the iterative determination ends if a computed drop volume Vc equals the volume of the sessile drop, or is within a defined limit of the volume of the sessile drop, when y matches the height h of the sessile drop.
Behroozi teaches a concept of: wherein the contact angle is iteratively determined from the determined volume and the determined height of the sessile drop, the iterative determination based upon two parametric differential equations given by: equation (9) and (10)
and drop volume given by: 2Serial No.: 16/355,299 Docket No.: 220111-1240  
equation (12);                         
                            σ
                        
                     is a surface tension of the sessile drop,                         
                            
                                
                                    r
                                
                                
                                    0
                                
                            
                        
                     is a crown radius of the sessile drop, g is acceleration of gravity, and                         
                            ρ
                        
                     is the fluid density, where the iterative determination ends if a computed drop volume Vc equals the volume of the sessile drop, or is within a defined limit of the volume of the sessile drop, when y matches the height h of the sessile drop (                        
                            V
                            =
                            
                                
                                    ∫
                                    
                                        0
                                    
                                    
                                        h
                                    
                                
                                
                                    π
                                
                            
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                            d
                            z
                        
                     (equation 12), which corresponds to fig.2. Since fig.2 describes parameters of liquid drop, hence V shown in equation corresponds to Vc; see page 1121-1123 and also computational procedures session: profile of a drop in dimensional coordinates is computed from dimensionless coordinates by i.e. specify parameter R and then integrate equations (9) and (10) over range specified by parameter                         
                            
                                
                                    θ
                                
                                
                                    c
                                
                            
                        
                     ; values of the drop’s parameters are determined by adjusting them until the computed profile matches the measured one; when the drop wets the supporting surface, three most useful experimentally measurable quantities are the height h, basal radius rb, and volume V of the drop. From these experimentally measurable quantities are the height h, basal radius rb, and volume V of the drop, we can obtain the contact angle; In short: the contact angle                         
                            
                                
                                    θ
                                
                                
                                    c
                                
                            
                             
                        
                    is determined when integration of equations (9) and (10) are terminated/stopped when computed profile matches the measured one i.e. height h, basal radius rb, and volume V of the drop; equation (12) is used to compute Volume of liquid sessile drop; then this computed volume of liquid sessile drop will be used so that values of the drop’s parameters are determined by adjusting them until the computed profile matches the measured one; hence, equation (12) is used in determination of the contact angle; thus “wherein the contact angle is iteratively determined from the determined volume and the determined height of the sessile drop, the iterative determination based upon two parametric differential equations given by: equation (9) and (10) and drop volume given by: 2Serial No.: 16/355,299 Docket No.: 220111-1240  equation (12);                         
                            σ
                        
                     is a surface tension of the sessile drop,                         
                            
                                
                                    r
                                
                                
                                    0
                                
                            
                        
                     is a crown radius of the sessile drop, g is acceleration of gravity, and                         
                            ρ
                        
                     is the fluid density, where the iterative determination ends if a computed drop volume Vc equals the volume of the sessile drop, or is within a defined limit of the volume of the sessile drop, when y matches the height h of the sessile drop”).
Behroozi further teaches: it is convenient to recast equations (7) and (8) in dimensionless form to achieve equations (9) and (10), wherein integration of equations (9) and (10) is started at apex, where                         
                            θ
                        
                    = 0, and
    PNG
    media_image1.png
    15
    53
    media_image1.png
    Greyscale
, and continued until the supporting surface is reached, where                         
                            θ
                            =
                             
                            
                                
                                    θ
                                
                                
                                    c
                                
                            
                        
                    , the contact angle between the drop and the surface (see page 1122).
Since Behroozi teaches that choice of coordinates simplifies the equations considerably (fig.2 of Behroozi), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify video camera of Di with concept teachings of Behroozi to include wherein the contact angle is iteratively determined using the volume and the height of the sessile drop, the iterative determination based upon two parametric differential equations given by:   
                
                    
                        
                            d
                            x
                        
                        
                            d
                            θ
                        
                    
                    =
                    
                        
                            σ
                            
                                
                                    cos
                                
                                ⁡
                                
                                    θ
                                
                            
                        
                        
                            
                                
                                    
                                        
                                            2
                                            σ
                                        
                                        
                                            
                                                
                                                    r
                                                
                                                
                                                    0
                                                
                                            
                                        
                                    
                                    +
                                     
                                    ρ
                                    g
                                    y
                                     
                                
                            
                            -
                            
                                
                                    σ
                                
                                
                                    x
                                     
                                
                            
                             
                            s
                            i
                            n
                            θ
                             
                        
                    
                     
                    a
                    n
                    d
                     
                    
                        
                            d
                            y
                        
                        
                            d
                            θ
                        
                    
                    =
                    
                        
                            σ
                            
                                
                                    sin
                                
                                ⁡
                                
                                    θ
                                
                            
                        
                        
                            
                                
                                    
                                        
                                            2
                                            σ
                                        
                                        
                                            
                                                
                                                    r
                                                
                                                
                                                    0
                                                
                                            
                                        
                                    
                                    +
                                     
                                    ρ
                                    g
                                    y
                                     
                                
                            
                            -
                            
                                
                                    σ
                                
                                
                                    x
                                     
                                
                            
                             
                            s
                            i
                            n
                            θ
                             
                        
                    
                     
                
             
and drop volume given by: 2Serial No.: 16/355,299 Docket No.: 220111-1240                         
                            
                                
                                    V
                                
                                
                                    c
                                
                            
                            =
                            
                                
                                    ∫
                                    
                                        0
                                    
                                    
                                        h
                                    
                                
                                
                                    π
                                
                            
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                            d
                            y
                        
                    ; where x and y are coordinates of the sessile drop,                         
                            σ
                        
                     is a surface tension of the sessile drop,                         
                            
                                
                                    r
                                
                                
                                    0
                                
                            
                        
                     is a crown radius of the sessile drop, g is acceleration of gravity, and                         
                            ρ
                        
                     is the fluid density, where the iterative determination ends if a computed drop volume Vc equals the volume of the sessile drop, or is within a defined limit of the volume of the sessile drop, when y matches the height h of the sessile drop (as recited in claim 1); wherein the iterative determination begins with                         
                            θ
                        
                     = x = y = 0 and                         
                            
                                
                                    r
                                
                                
                                    0
                                
                            
                        
                     = h (as recited in claim 21), to yield a much more accurate measure of the contact angle (see experimental results session on page 1125 (last paragraph)), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to yield a much more accurate measure of the contact angle) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). 
Furthermore, since Behroozi teaches that since it is convenient to recast equations (7) and (8) in dimensionless form to achieve equations (9) and (10), wherein integration of equations (9) and (10) is started at apex, where                         
                            θ
                        
                    = 0, and
    PNG
    media_image1.png
    15
    53
    media_image1.png
    Greyscale
, and continued until the supporting surface is reached, where                         
                            θ
                            =
                             
                            
                                
                                    θ
                                
                                
                                    c
                                
                            
                        
                    , the contact angle between the drop and the surface (see page 1122); and since choice of coordinates simplifies the equations considerably (fig.2 of Behroozi) and since it is possible to compute profile of a drop in dimensional coordinates from dimensionless coordinates (see reasons stated above), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the iterative determination begins with                         
                            θ
                        
                     = x = y = 0 and                         
                            
                                
                                    r
                                
                                
                                    0
                                
                            
                        
                     = h (as recited in claim 21), while still solving the same problem: to yield a much more accurate measure of the contact angle (see experimental results session on page 1125 (last paragraph)), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to yield a much more accurate measure of the contact angle) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). 

As to claims 4-6, 11, 15, and 21-22, claims 4-6, 11, 15, and 21-22 are rejected as reasons stated in the rejection of claim 1.

Claims 2-3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dillingham – US 20170228882 (hereinafter “Di”) and in further view of Behroozi (Non Patent Literature: The profile of dew drop), and further in further view of Wardle – US 20140263467.
As to claims 2-3, Di teaches all limitations of claim 1.
Di further teaches liquid dispensing component is an elongated hollow projection having an opening distal to housing and a fluid reservoir in fluid communication with the hollow projections (i.e. syringe needles) ([0037-0038]).
Di further teaches volume of liquid drop 110a-110e is known based upon the repeatability of creation of droplets 132 ([0032]).
Di does not explicitly teach wherein the volume sensing device is a precision syringe configured to dispense a defined volume of a fluid on a test surface.
Wardle teaches a concept of: an ampoule can be used as a precision syringe dispensing a known volume of liquid ([0063]).
Since Di further teaches a known volume of liquid drop is deposited onto test surface ([0037-0038]), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify liquid dispensing component of Di with concept teaching of Wardle to include wherein the volume sensing device is a precision syringe configured to dispense a defined volume of a fluid on a test surface (as recited in claim 2); wherein the volume data comprises the volume of the fluid dispensed by the precision syringe (as recited in claim 3), for a precision driving mechanism that facilitates dispensing of contents ([0007]).

As to claim 13, claim 13 is rejected as reasons stated in the rejection of claim 2.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dillingham – US 20170228882 (hereinafter “Di”) and in further view of Behroozi (Non Patent Literature: The profile of dew drop), and further in further view of Behroozi – US 8474306.
As to claim 7, Di teaches all limitations of claims 1 and 4, it does not explicitly teach wherein the image capture device is a high resolution digital camera.
Behroozi teaches a high resolution CCD camera is used to obtain a high resolution record of fluid height (col.5, lines 16-19).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify video camera of Di with concept teaching of Behroozi to include wherein the image capture device is a high resolution digital camera, to obtain a high resolution record of fluid height (col.5, lines 16-19). Improved photographic resolution would increase accuracy of linear measurements. 

Claims 8-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dillingham – US 20170228882 (hereinafter “Di”) and in further view of Behroozi (Non Patent Literature: The profile of dew drop), and further in further view of Dillingham – US 20200080880 (hereinafter “Di’2020”) (provisional application No. 62/502,024 filed on 05/05/2017).
As to claims 8-9, Di teaches all limitations of claim 1, it does not explicitly teach wherein the volume sensing device is a scale configured to determine a mass of the sessile drop disposed on the test surface (as recited in claim 8), wherein the computing device is configured to use the mass from the scale to determine the volume of the sessile drop (as recited in claim 9).
Di’2020 teaches a concept of: mass of a quantity of a liquid is measured and then divided by density to obtain volume of the liquid ([0002]).
Since it is known in the art to have an analytical microbalance (scale) to measure tare weight of a dispensed liquid droplet (see the conclusion session), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify volume sensing device of Di with concept teaching of Di’2020 to include wherein the volume sensing device is a scale configured to determine a mass of the sessile drop disposed on the test surface (as recited in claim 8), wherein the computing device is configured to use the mass from the scale to determine the volume of the sessile drop (as recited in claim 9). This is important to determine volume of liquid through direct measurement of liquid mass, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to determine volume of liquid through direct measurement of liquid mass) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). 

As to claim 14, claim 14 is rejected as reasons stated in the rejection of claims 8-9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Applicant is invited to review Stevenson – US 20140224990, which teaches a concept of: an analytical microbalance (scale) to measure tare weight of a dispensed liquid droplet ([0001]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861  
/JOHN FITZGERALD/Primary Examiner, Art Unit 2861